Per Curiam.

The widow had no right to lease the estate of the intestate. The lease was altogether void and the tenant acquired no rights under it.1 The administrator must have judgment for the value of the swine.
So also in the action by the heirs the judgment must be for the plaintiffs. The debtor was not a disseisor, as he did not intend to hold by wrong. He may be considered as the agent of the heirs to take care of the estate. There is no question but that they had a right to enter upon the land and take the produce.

 See May v. Calder 2 Mass. R. (Rand’s ed.) 55, n. (a),